 

Exhibit 10.1

AMENDED AND RESTATED

MASTER EQUITY LEASE AGREEMENT

This Amended and Restated Master Equity Lease Agreement is entered into as of
October 13, 2010. by and among Enterprise Fleet Management, Inc., a Missouri
corporation (“EFM”), Enterprise FM Trust, a Delaware statutory trust (the
“Titling Trust”), and the lessee whose name and address is set forth on the
signature page below (“Lessee”). As of the date hereof, the vehicles listed on
Exhibit A attached hereto and incorporated herein by reference, if any, are
owned by EFM and leased to Lessee hereunder by EFM and the vehicles listed on
Exhibit B attached hereto and incorporated herein by reference, if any, are
owned by the Titling Trust and leased to Lessee hereunder by the Titling Trust.
The owner of each Vehicle which is leased under this Amended and Restated Master
Equity Lease Agreement after the date hereof will be as listed on the applicable
Schedule. For all purposes of this Amended and Restated Master Equity Lease
Agreement (including each Schedule), the term “Lessor” shall mean whichever of
EFM or the Titling Trust, as the case may be, is the owner of the applicable
Vehicle. The rights and obligations of each Lessor under this Agreement are
several and not joint and neither Lessor shall have any liability for or with
respect to any act or omission of the other Lessor under or in respect of this
Agreement.

This Amended and Restated Master Equity Lease Agreement is an amendment,
restatement and continuation of, and not a novation of, that certain Master
Equity Lease Agreement dated as of June 30th, 2008, by and between Enterprise
Leasing Company- Southeast, LLC, a Delaware limited liability company which is
the successor to Enterprise Leasing Company - Southeast, a North Carolina
corporation (the “Original Lessor”) and Lessee, as amended (as so amended, the
“Existing Lease Agreement”). All “Schedules” (as defined therein) under the
Existing Lease Agreement shall henceforth be deemed to be Schedules under this
Amended and Restated Master Equity Lease Agreement. The Titling Trust and EFM
were added as additional lessors under the Existing Lease Agreement and/or were
the direct or indirect assignees of the Original Lessor. Lessee hereby consents
to any direct or indirect assignment of any or all of the Original Lessor’s
rights, obligations and duties under the Existing Lease Agreement to the Titling
Trust or EFM.

1. LEASE OF VEHICLES: Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor the vehicles (individually, a “Vehicle” and collectively, the
“Vehicles”) described in the schedules from time to time delivered by Lessor to
Lessee as set forth below (“Schedule(s)”) for the rentals and on the terms set
forth in this Agreement and in the applicable Schedule. References to this
“Agreement” shall include this Amended and Restated Master Equity Lease
Agreement and the various Schedules and addenda to this Amended and Restated
Master Equity Lease Agreement. Lessor will, on or about the date of delivery of
each Vehicle to Lessee, send Lessee a Schedule covering the Vehicle, which will
include, among other things, a description of the Vehicle, the lease term and
the monthly rental and other payments due with respect to the Vehicle and
whether EFM or the Titling Trust is the owner of the Vehicle. The terms
contained in each such Schedule will be binding on Lessee unless Lessee objects
in writing to such Schedule within ten (10) days after the date of delivery of
the Vehicle covered by such Schedule. Lessor is the sole legal owner of each
Vehicle. This Agreement is a lease only and Lessee will have no right, title or
interest in or to the Vehicles except for the use of the Vehicles as described
in this Agreement. This Agreement shall be treated as a true lease for federal
and applicable state income tax purposes with Lessor having all benefits of
ownership of the Vehicles. It is understood and agreed that, where Lessor is the
Titling Trust, EFM or an affiliate thereof (together with any subservicer, agent
or successor or assign as servicer on behalf of the Titling Trust, “Servicer”)
may administer this Agreement on behalf of the Titling Trust, as Lessor, and may
perform the service functions herein provided to be performed by Lessor.

2. TERM: The term of this Agreement (“Term”) for each Vehicle begins on the date
such Vehicle is delivered to Lessee (the “Delivery Date”) and, unless terminated
earlier in accordance with the terms of this Agreement, continues for the “Lease
Term” as described in the applicable Schedule.

3. RENT AND OTHER CHARGES:

(a) Lessee agrees to pay Lessor monthly rental and other payments according to
the Schedules and this Agreement. The monthly payments will be in the amount
listed as the “Total Monthly Rental Including Additional Services” on the
applicable Schedule (with any portion of such amount identified as a charge for
maintenance services under Section 4 of the applicable Schedule being payable to
Lessor as agent for EFM) and will be due and payable in advance on the first day
of each month. If a Vehicle is delivered to Lessee on any day other than the
first day of a month, monthly rental payments will begin on the first day of the
next month. In addition to the monthly rental payments. Lessee agrees to pay
Lessor a pro-rated rental charge for the number of days that the Delivery Date
precedes the first monthly rental payment date. A portion of each monthly rental
payment, being the amount designated as “Depreciation Reserve” on the applicable
Schedule, will be considered as a reserve for depreciation and will be credited
against the Delivered Price of the Vehicle for purposes of computing the Book
Value of the Vehicle under Section 3(c). Lessee agrees to pay Lessor the “Total
Initial Charges” set forth in each Schedule on the due date of the first monthly
rental payment under such Schedule. Lessee agrees to pay Lessor the ‘Service
Charge Due at Lease Termination” set forth in each Schedule at the end of the
applicable Term (whether by reason of expiration, early termination or
otherwise).

(b) In the event the Term for any Vehicle ends prior to the last day of the
scheduled Term, whether as a result of a default by Lessee, a Casualty
Occurrence or any other reason, the rentals and management fees paid by Lessee
will be recalculated in accordance with the rule of 78’s and the adjusted amount
will be payable by Lessee to Lessor on the termination date.

(c) Lessee agrees to pay Lessor within thirty (30) days after the end of the
Term for each Vehicle, additional rent equal to the excess, if any, of the Book
Value of such Vehicle over the greater of (i) the wholesale value of such
Vehicle as determined by Lessor in good faith or (ii) except as provided below,
twenty percent (20%) of the Delivered Price of such Vehicle as set forth in the
applicable Schedule. If the Book Value of such Vehicle is less than the greater
of (i) the wholesale value of such Vehicle as determined by Lessor in good faith
or (ii) except as provided below, twenty percent (20%) of the Delivered Price of
such Vehicle as set forth in the applicable Schedule, Lessor agrees to pay such
deficiency to Lessee as a terminal rental adjustment within thirty (30) days
after the end of the applicable Term. Notwithstanding the foregoing, if (i) the
Term for a Vehicle is greater than forty-eight (48) months (including any
extension of the Term for such Vehicle), (ii) the mileage on a Vehicle at the
end of the Term is greater than 15,000 miles per year on average (prorated on a
daily basis) (i.e., if the mileage on a Vehicle with a Term of thirty-six
(36) months is greater than 45,000 miles) or (iii) in the sole judgment of
Lessor, a Vehicle has been subject to damage or any abnormal or excessive wear
and tear, the calculations described in the two immediately preceding sentences
shall be made without giving effect to clause (ii) in each such sentence. The
“Book Value” of a Vehicle means the sum of (i) the “Delivered Price” of the
Vehicle as set forth in the applicable Schedule minus (ii) the total
Depreciation Reserve paid by Lessee to Lessor with respect to such Vehicle plus
(iii) all accrued and unpaid rent and/or other amounts owed by Lessee with
respect to such Vehicle.

(d) Any security deposit of Lessee will be returned to Lessee at the end of the
applicable Term, except that the deposit will first be applied to any losses
and/or damages suffered by Lessor as a result of Lessee’s breach of or default
under this Agreement and/or to any other amounts then owed by Lessee to Lessor.

(e) Any rental payment or other amount owed by Lessee to Lessor which is not
paid within twenty (20) days after its due date will accrue interest, payable on
demand of Lessor, from the date due until paid in full at a rate per annum equal
to the lesser of (i) Eighteen Percent (18%) per annum or (ii) the highest rate
permitted by applicable law (the “Default Rate”).

(f) If Lessee fails to pay any amount due under this Agreement or to comply with
any of the covenants contained in this Agreement, Lessor, Servicer or any other
agent of Lessor may, at its option, pay such amounts or perform such covenants
and all sums paid or incurred by Lessor in connection therewith will be
repayable by Lessee to Lessor upon demand together with interest thereon at the
Default Rate.

(g) Lessee’s obligations to make all payments of rent and other amounts under
this Agreement are absolute and unconditional and such payments shall be made in
immediately available funds without setoff, counterclaim or deduction of any
kind. Lessee acknowledges and agrees that neither any



--------------------------------------------------------------------------------

Casualty Occurrence to any Vehicle nor any defect, unfitness or lack of
governmental approval in, of, or with respect to, any Vehicle regardless of the
cause or consequence nor any breach by EFM of any maintenance agreement between
EFM and Lessee covering any Vehicle regardless of the cause or consequence will
relieve Lessee from the performance of any of its obligations under this
Agreement, including, without limitation, the payment of rent and other amounts
under this Agreement.

4. USE AND SURRENDER OF VEHICLES: Lessee agrees to allow only duly authorized,
licensed and insured drivers to use and operate the Vehicles. Lessee agrees to
comply with, and cause its drivers to comply with, all laws, statutes, rules,
regulations and ordinances and the provisions of all insurance policies
affecting or covering the Vehicles or their use or operation. Lessee agrees to
keep the Vehicles free of all liens, charges and encumbrances. Lessee agrees
that in no event will any Vehicle be used or operated for transporting hazardous
substances or persons for hire, for any illegal purpose or to pull trailers that
exceed the manufacturer’s trailer towing recommendations. Lessee agrees that no
Vehicle is intended to be or will be utilized as a “school bus” as defined in
the Code of Federal Regulations or any applicable state or municipal statute or
regulation. Lessee agrees not to remove any Vehicle from the continental United
States without first obtaining Lessor’s written consent. At the expiration or
earlier termination of this Agreement with respect to each Vehicle, or upon
demand by Lessor made pursuant to Section 14, Lessee at its risk and expense
agrees to return such Vehicle to Lessor at such place and by such reasonable
means as may be designated by Lessor. If for any reason Lessee fails to return
any Vehicle to Lessor as and when required in accordance with this Section,
Lessee agrees to pay Lessor additional rent for such Vehicle at twice the normal
pro-rated daily rent. Acceptance of such additional rent by Lessor will in no
way limit Lessor’s remedies with respect to Lessee’s failure to return any
Vehicle as required hereunder.

5. COSTS, EXPENSES, FEES AND CHARGES: Lessee agrees to pay all costs, expenses,
fees, charges, fines, tickets, penalties and taxes (other than federal and state
income taxes on the income of Lessor) incurred in connection with the titling,
registration, delivery, purchase, sale, rental, use or operation of the Vehicles
during the Term. If Lessor, Servicer or any other agent of Lessor incurs any
such costs or expenses. Lessee agrees to promptly reimburse Lessor for the same.

6. LICENSE AND CHARGES: Each Vehicle will be titled and licensed in the name
designated by Lessor at Lessee’s expense. Certain other charges relating to the
acquisition of each Vehicle and paid or satisfied by Lessor have been
capitalized in determining the monthly rental, treated as an initial charge or
otherwise charged to Lessee. Such charges have been determined without reduction
for trade-in, exchange allowance or other credit attributable to any
Lessor-owned vehicle.

7. REGISTRATION PLATES, ETC.: Lessee agrees, at its expense, to obtain in the
name designated by Lessor all registration plates and other plates, permits,
inspections and/or licenses required in connection with the Vehicles, except for
the initial registration plates which Lessor will obtain at Lessee’s expense.
The parties agree to cooperate and to furnish any and all information or
documentation, which may be reasonably necessary for compliance with the
provisions of this Section or any federal, state or local law, rule, regulation
or ordinance. Lessee agrees that it will not permit any Vehicle to be located in
a state other than the state in which such Vehicle is then titled for any
continuous period of time that would require such Vehicle to become subject to
the titling and/or registration laws of such other state.

8. MAINTENANCE OF AND IMPROVEMENTS TO VEHICLES:

(a) Lessee agrees, at its expense, to (i) maintain the Vehicles in good
condition, repair, maintenance and running order and in accordance with all
manufacturer’s instructions and warranty requirements and all legal requirements
and (ii) furnish all labor, materials, parts and other essentials required for
the proper operation and maintenance of the Vehicles. Any alterations,
additions, replacement parts or improvements to a Vehicle will become and remain
the property of Lessor and will be returned with such Vehicle upon such
Vehicle’s return pursuant to Section 4. Notwithstanding the foregoing, so long
as no Event of Default has occurred and is continuing, Lessee shall have the
right to remove any additional equipment installed by Lessee on a Vehicle prior
to returning such Vehicle to Lessor under Section 4. The value of such
alterations, additions, replacement parts and improvements will in no instance
be regarded as rent. Without the prior written consent of Lessor, Lessee will
not make any alterations, additions, replacement parts or improvements to any
Vehicle which detract from its economic value or functional utility. Lessor will
not be required to make any repairs or replacements of any nature or description
with respect to any Vehicle, to maintain or repair any Vehicle or to make any
expenditure whatsoever in connection with any Vehicle or this Agreement.

(b) Lessor and Lessee acknowledge and agree that if Section 4 of a Schedule
(including, without limitation, any Schedule executed under the Existing Lease
Agreement) includes a charge for maintenance, (i) the Vehicle(s) covered by such
Schedule are subject to a separate maintenance agreement between EFM and Lessee
and (ii) if the Titling Trust is the Lessor, Lessor shall have no liability or
responsibility for any failure of EFM to perform any of its obligations
thereunder or to pay or reimburse Lessee for its payment of any costs and
expenses incurred in connection with the maintenance or repair of any such
Vehicle(s).

9. SELECTION OF VEHICLES AND DISCLAIMER OF WARRANTIES:

(a) LESSEE ACCEPTANCE OF DELIVERY AND USE OF EACH VEHICLE WILL CONCLUSIVELY
ESTABLISH THAT SUCH VEHICLE IS OF A SIZE, DESIGN, CAPACITY, TYPE AND MANUFACTURE
SELECTED BY LESSEE AND THAT SUCH VEHICLE IS IN GOOD CONDITION AND REPAIR AND IS
SATISFACTORY IN ALL RESPECTS AND IS SUITABLE FOR LESSEE’S PURPOSE. LESSEE
ACKNOWLEDGES THAT LESSOR IS NOT A MANUFACTURER OF ANY VEHICLE OR AN AGENT OF A
MANUFACTURER OF ANY VEHICLE.

(b) LESSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY VEHICLE, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION
OR WARRANTY AS TO CONDITION, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY LESSEE. THE
VEHICLES ARE LEASED “AS IS,” “WITH ALL FAULTS.” All warranties made by any
supplier, vendor and/or manufacturer of a Vehicle are hereby assigned by Lessor
to Lessee for the applicable Term and Lessee’s only remedy, if any, is against
the supplier, vendor or manufacturer of the Vehicle.

(c) None of Lessor, Servicer or any other agent of Lessor will be liable to
Lessee for any liability, claim, loss, damage (direct, incidental or
consequential) or expense of any kind or nature, caused directly or indirectly,
by any Vehicle or any inadequacy of any Vehicle for any purpose or any defect
(latent or patent) in any Vehicle or the use or maintenance of any Vehicle or
any repair, servicing or adjustment of or to any Vehicle, or any delay in
providing or failure to provide any Vehicle, or any interruption or loss of
service or use of any Vehicle, or any loss of business or any damage whatsoever
and however caused. In addition, none of Lessor, Servicer or any other agent of
Lessor will have any liability to Lessee under this Agreement or under any order
authorization form executed by Lessee if Lessor is unable to locate or purchase
a Vehicle ordered by Lessee or for any delay in delivery of any Vehicle ordered
by Lessee.

10. RISK OF LOSS: Lessee assumes and agrees to bear the entire risk of loss of,
theft of, damage to or destruction of any Vehicle from any cause whatsoever
(“Casualty Occurrence”). In the event of a Casualty Occurrence to a Vehicle,
Lessee shall give Lessor prompt notice of the Casualty Occurrence and thereafter
will place the applicable Vehicle in good repair, condition and working order;
provided, however, that if the applicable Vehicle is determined by Lessor to be
lost, stolen, destroyed or damaged beyond repair (a “Totaled Vehicle”), Lessee
agrees to pay Lessor no later than the date thirty (30) days after the date of
the Casualty Occurrence the amounts owed under Sections 3(b) and 3(c) with
respect to such Totaled Vehicle. Upon such payment, this Agreement will
terminate with respect to such Totaled Vehicle.



--------------------------------------------------------------------------------

 

11. INSURANCE:

(a) Lessee agrees to purchase and maintain in force during the Term, insurance
policies in at least the amounts listed below covering each Vehicle, to be
written by an insurance company or companies satisfactory to Lessor, insuring
Lessee, Lessor and any other person or entity designated by Lessor against any
damage, claim, suit, action or liability:

(i) Commercial Automobile Liability Insurance (including Uninsured/Underinsured
Motorist Coverage and No-Fault Protection where required by law) for the limits
listed below (Note - $5,000,000 Combined Single Limit Bodily Injury and Property
Damage with No Deductible is required (or each Vehicle capable of transporting
more than 8 passengers):

 

State of Vehicle Registration

  

Coverage

Connecticut, Massachusetts, Maine, New Hampshire, New Jersey, New York.
Pennsylvania, Rhode Island, and Vermont    $1,000,000 Combined Single Limit
Bodily Injury and Property Damage - No Deductible Florida    $500,000 Combined
Single Limit Bodily Injury and Property Damage or $100,000 Bodily Injury Per
Person, $300,000 Per Occurrence and $50,000 Properly Damage (100/300/50) - No
Deductible All Other States    $300,000 Combined Single Limit Bodily Injury and
Property Damage or $100,000 Bodily Injury Per Person, $300,000 Per Occurrence
and $50,000 Properly Damage (100/300/50) - No Deductible

(iii) Physical Damage Insurance (Collision & Comprehensive): Actual cash value
of the applicable Vehicle. Maximum deductible of $500 per occurrence - Collision
and $250 per occurrence - Comprehensive).

If the requirements of any governmental or regulatory agency exceed the minimums
stated in this Agreement, Lessee must obtain and maintain the higher insurance
requirements. Lessee agrees that each required policy of insurance will by
appropriate endorsement or otherwise name Lessor and any other person or entity
designated by Lessor as additional insureds and loss payees, as their respective
interests may appear. Further, each such insurance policy must provide the
following: (i) that the same may not be cancelled, changed or modified until
after the insurer has given to Lessor, Servicer and any other person or entity
designated by Lessor at least thirty (30) days prior written notice of such
proposed cancellation, change or modification, (ii) that no act or default of
Lessee or any other person or entity shall affect the right of Lessor, Servicer,
any other agent of Lessor or any of their respective successors or assigns to
recover under such policy or policies of insurance in the event of any loss of
or damage to any Vehicle and (iii) that the coverage is “primary coverage” for
the protection of Lessee, Lessor, Servicer, any other agent of Lessor and their
respective successors and assigns notwithstanding any other coverage carried by
Lessee, Lessor, Servicer, any other agent of Lessor or any of their respective
successors or assigns protecting against similar risks. Original certificates
evidencing such coverage and naming Lessor, Servicer, any other agent of Lessor
and any other person or entity designated by Lessor as additional insureds and
loss payees shall be furnished to Lessor prior to the Delivery Date, and
annually thereafter and/or as reasonably requested by Lessor from time to time.
In the event of default, Lessee hereby appoints Lessor, Servicer and any other
agent of Lessor as Lessee’s attorney-in-fact to receive payment of, to endorse
all checks and other documents and to take any other actions necessary to pursue
insurance claims and recover payments if Lessee fails to do so. Any expense of
Lessor, Servicer or any other agent of Lessor in adjusting or collecting
insurance shall be borne by Lessee.

Lessee, its drivers, servants and agents agree to cooperate fully with Lessor,
Servicer, any other agent of Lessor and any insurance carriers in the
investigation, defense and prosecution of all claims or suits arising from the
use or operation of any Vehicle. If any claim is made or action commenced for
death, personal injury or property damage resulting from the ownership,
maintenance, use or operation of any Vehicle, Lessee will promptly notify Lessor
of such action or claim and forward to Lessor a copy of every demand, notice,
summons or other process received in connection with such claim or action.

(b) Notwithstanding the provisions of Section 11 (a) above: (i) If Section 4 of
a Schedule includes a charge for physical damage waiver, Lessor agrees that
(A) Lessee will not be required to obtain or maintain the minimum physical
damage insurance (collision and comprehensive) required under Section 11 (a) for
the Vehicle(s) covered by such Schedule and (B) Lessor will assume the risk of
physical damage (collision and comprehensive) to the Vehicle(s) covered by such
Schedule; provided, however, that such physical damage waiver shall not apply
to, and Lessee shall be and remain liable and responsible for, damage to a
covered Vehicle caused by wear and tear or mechanical breakdown or failure,
damage to or loss of any parts, accessories or components added to a covered
Vehicle by Lessee without the prior written consent of Lessor and/or damage to
or loss of any property and/or personal effects contained in a covered Vehicle.
In the event of a Casualty Occurrence to a covered Vehicle, Lessor may, at its
option, replace, rather than repair, the damaged Vehicle with an equivalent
vehicle, which replacement vehicle will then constitute the “Vehicle” for
purposes of this Agreement; and (ii) if Section 4 of a Schedule includes a
charge for commercial automobile liability enrollment, Lessor agrees that it
will, at its expense, obtain for and on behalf of Lessee, by adding Lessee as an
additional insured under a commercial automobile liability insurance policy
issued by an insurance company selected by Lessor, commercial automobile
liability insurance satisfying the minimum commercial automobile liability
insurance required under Section 11 (a) for the Vehicle(s) covered by such
Schedule. Lessor may at any time during the applicable Term terminate said
obligation to provide physical damage waiver and/or commercial automobile
liability enrollment and cancel such physical damage waiver and/or commercial
automobile liability enrollment upon giving Lessee at least ten (10) days prior
written notice. Upon such cancellation, insurance in the minimum amounts as set
forth in 11 (a) shall be obtained and maintained by Lessee at Lessee’s expense.
An adjustment will be made in monthly rental charges payable by Lessee to
reflect any such change and Lessee agrees to furnish Lessor with satisfactory
proof of insurance coverage within ten (10) days after mailing of the notice. In
addition, Lessor may change the rates charged by Lessor under this Section 11
(b) for physical damage waiver and/or commercial automobile liability enrollment
upon giving Lessee at least thirty (30) days prior written notice.

12. INDEMNITY: Lessee agrees to defend and indemnify Lessor, Servicer, any other
agent of Lessor and their respective successors and assigns from and against any
and all losses, damages, liabilities, suits, claims, demands, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) which
Lessor, Servicer, any other agent of Lessor or any of their respective
successors or assigns may incur by reason of Lessee’s breach or violation of. or
failure to observe or perform, any term, provision or covenant of this
Agreement, or as a result of any loss, damage, theft or destruction of any
Vehicle or related to or arising out of or in connection with the use, operation
or condition of any Vehicle. The provisions of this Section 12 shall survive any
expiration or termination of this Agreement.

13. INSPECTION OF VEHICLES; ODOMETER DISCLOSURE; FINANCIAL STATEMENTS: Lessee
agrees to accomplish, at Its expense, all inspections of the Vehicles required
by any governmental authority during the Term. Lessor, Servicer, any other agent
of Lessor and any of their respective successors or assigns will have the right
to inspect any Vehicle at any reasonable time(s) during the Term and for this
purpose to enter into or upon any building or place where any Vehicle is
located. Lessee agrees to comply with all odometer disclosure laws, rules and
regulations and to provide such written and signed disclosure information on
such forms and in such manner as directed by Lessor. Providing false information
or failure to complete the odometer disclosure form as required by law may
result in fines and/or imprisonment. Lessee hereby agrees to promptly deliver to
Lessor such financial statements and other financial information regarding
Lessee as Lessor may from time to time reasonably request.

14. DEFAULT; REMEDIES: The following shall constitute events of default (“Events
of Default”) by Lessee under this Agreement: (a) if Lessee fails to pay when due
any rent or other amount due under this Agreement and any such failure shall
remain unremedied for ten (10) days; (b) if Lessee fails to



--------------------------------------------------------------------------------

perform, keep or observe any term, provision or covenant contained in Section 11
of this Agreement; (c) if Lessee fails to perform, keep or observe any other
term, provision or covenant contained in this Agreement and any such failure
shall remain unremedied for thirty (30) days after written notice thereof is
given by Lessor, Servicer or any other agent of Lessor to Lessee; (d) any
seizure or confiscation of any Vehicle or any other act (other than a Casualty
Occurrence) otherwise rendering any Vehicle unsuitable for use (as determined by
Lessor); (e) if any present or future guaranty in favor of Lessor of all or any
portion of the obligations of Lessee under this Agreement shall at any time for
any reason cease to be in full force and effect or shall be declared to be null
and void by a court of competent jurisdiction, or if the validity or
enforceability of any such guaranty shall be contested or denied by any
guarantor, or if any guarantor shall deny that it, he or she has any further
liability or obligation under any such guaranty or if any guarantor shall fail
to comply with or observe any of the terms, provisions or conditions contained
in any such guaranty; (f) the occurrence of a material adverse change in the
financial condition or business of Lessee or any guarantor; or (g) if Lessee or
any guarantor is in default under or fails to comply with any other present or
future agreement with or in favor of Lessor, The Crawford Group, Inc. or any
direct or indirect subsidiary of The Crawford Group, Inc. For purposes of this
Section 14, the term “guarantor” shall mean any present or future guarantor of
all or any portion of the obligations of Lessee under this Agreement

Upon the occurrence of any Event of Default, Lessor, without notice to Lessee,
will have the right to exercise concurrently or separately (and without any
election of remedies being deemed made), the following remedies: (a) Lessor may
demand and receive immediate possession of any or all of the Vehicles from
Lessee, without releasing Lessee from its obligations under this Agreement; if
Lessee fails to surrender possession of the Vehicles to Lessor on default (or
termination or expiration of the Term), Lessor. Servicer, any other agent of
Lessor and any of their respective independent contractors shall have the right
to enter upon any premises where the Vehicles may be located and to remove and
repossess the Vehicles; (b) Lessor may enforce performance by Lessee of its
obligations under this Agreement; (c) Lessor may recover damages and expenses
sustained by Lessor, Servicer, any other agent of Lessor or any of their
respective successors or assigns by reason of Lessee’s default including, to the
extent permitted by applicable law, all costs and expenses, including court
costs and reasonable attorneys’ fees and expenses, incurred by Lessor, Servicer,
any other agent of Lessor or any of their respective successors or assigns in
attempting or effecting enforcement of Lessor’s rights under this Agreement
(whether or not litigation is commenced) and/or in connection with bankruptcy or
insolvency proceedings; (d) upon written notice to Lessee, Lessor may terminate
Lessee’s rights under this Agreement; (e) with respect to each Vehicle, Lessor
may recover from Lessee all amounts owed by Lessee under Sections 3(b) and 3(c)
of this Agreement (and, if Lessor does not recover possession of a Vehicle,
(i) the estimated wholesale value of such Vehicle for purposes of Section 3(c)
shall be deemed to be $0.00 and (ii) the calculations described in the first two
sentences of Section 3(c) shall be made without giving effect to clause (ii) in
each such sentence); and/or (f) Lessor may exercise any other right or remedy
which may be available to Lessor under the Uniform Commercial Code, any other
applicable law or in equity. A termination of this Agreement shall occur only
upon written notice by Lessor to Lessee. Any termination shall not affect
Lessee’s obligation to pay all amounts due for periods prior to the effective
date of such termination or Lessee’s obligation to pay any indemnities under
this Agreement. All remedies of Lessor under this Agreement or at law or in
equity are cumulative.

15. ASSIGNMENTS: Lessor may from time to time assign, pledge or transfer this
Agreement and/or any or all of its rights and obligations under this Agreement
to any person or entity. Lessee agrees, upon notice of any such assignment,
pledge or transfer of any amounts due or to become due to Lessor under this
Agreement to pay all such amounts to such assignee, pledgee or transferee. Any
such assignee, pledgee or transferee of any rights or obligations of Lessor
under this Agreement will have all of the rights and obligations that have been
assigned to it. Lessee’s rights and interest in and to the Vehicles are and will
continue at all times to be subject and subordinate in all respects to any
assignment, pledge or transfer now or hereafter executed by Lessor with or in
favor of any such assignee, pledgee or transferee, provided that Lessee shall
have the right of quiet enjoyment of the Vehicles so long as no Event of Default
under this Agreement has occurred and is continuing. Lessee acknowledges and
agrees that the rights of any assignee, pledgee or transferee in and to any
amounts payable by the Lessee under any provisions of this Agreement shall be
absolute and unconditional and shall not be subject to any abatement whatsoever,
or to any defense, setoff, counterclaim or recoupment whatsoever, whether by
reason of any damage to or loss or destruction of any Vehicle or by reason of
any defect in or failure of title of the Lessor or interruption from whatsoever
cause in the use, operation or possession of any Vehicle, or by reason of any
indebtedness or liability howsoever and whenever arising of the Lessor or any of
its affiliates to the Lessee or to any other person or entity, or for any other
reason.

Without the prior written consent of Lessor, Lessee may not assign, sublease,
transfer or pledge this Agreement, any Vehicle, or any interest in this
Agreement or in and to any Vehicle, or permit its rights under this Agreement or
any Vehicle to be subject to any lien, charge or encumbrance. Lessee’s interest
in this Agreement is not assignable and cannot be assigned or transferred by
operation of law. Lessee will not transfer or relinquish possession of any
Vehicle (except for the sole purpose of repair or service of such Vehicle)
without the prior written consent of Lessor.

16. MISCELLANEOUS: This Agreement contains the entire understanding of the
parties. This Agreement may only be amended or modified by an instrument in
writing executed by each party. Lessor shall not by any act, delay, omission or
otherwise be deemed to have waived any of its rights or remedies under this
Agreement and no waiver whatsoever shall be valid unless in writing and signed
by Lessor and then only to the extent therein set forth. A waiver by Lessor of
any right or remedy under this Agreement on any one occasion shall not be
construed as a bar to any right or remedy, which Lessor would otherwise have on
any future occasion. If any term or provision of this Agreement or any
application of any such term or provision is invalid or unenforceable, the
remainder of this Agreement and any other application of such term or provision
will not be affected thereby. Giving of all notices under this Agreement will be
sufficient if mailed by certified mail to a party at its address set forth below
or at such other address as such party may provide in writing from time to time.
Any such notice mailed to such address will be effective one (1) day after
deposit in the United States mall, duly addressed, with certified mail, postage
prepaid. Lessee will promptly notify Lessor of any change in Lessee’s address.
This Agreement may be executed in multiple counterparts (including facsimile and
pdf counterparts), but the counterpart marked “ORIGINAL” by Lessor will be the
original lease for purposes of applicable law. All of the representations,
warranties, covenants, agreements and obligations of each Lessee under this
Agreement (if more than one) are joint and several.

17. SUCCESSORS AND ASSIGNS; GOVERNING LAW: Subject to the provisions of
Section 15, this Agreement will be binding upon Lessee and its heirs, executors,
personal representatives, successors and assigns, and will inure to the benefit
of Lessor, Servicer, any other agent of Lessor and their respective successors
and assigns. This Agreement will be governed by and construed in accordance with
the substantive laws of the State of Missouri (determined without reference to
conflict of law principles).

18. NON-PETITION: Each party hereto hereby covenants and agrees that, prior to
the date which is one year and one day after payment in full of all indebtedness
of the Titling Trust, it shall not institute against, or join any other person
in instituting against, the Titling Trust any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States. The
provisions of this Section 18 shall survive termination of this Master Equity
Lease Agreement.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessor and lessee have duly executed this Master Equity
Lease Agreement as of the day and year first above written.

 

LESSEE:     LESSOR: Computer Software Innovations, Inc.     ENTERPRISE FLEET
MANAGEMENT. INC. By:   LOGO [g109874g14e63.jpg]     By:   LOGO
[g109874g48j37.jpg] Title:   CFO     Title:   GSM Address:   900 East Main
Street, Suite T     Address:   101 Business Park Blvd   Easley, SC 29640      
Columbia, SC 25203 Dated Signed: October 13, 2010     Date Signed: 10/13, 2010  
  ENTERPRISE FM TRUST       By:   ENTERPRISE FLEET MANAGEMENT, INC., its
attorney in fact       By:   LOGO [g109874g48j37.jpg]       Title:   GSM      
Address:   101 Business Park Blvd         Columbia SC 25203       Date Signed:
10/13, 2010